      Case 1:14-cv-00913-LTS-OTW Document 222 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                              |
SADIS & GOLDBERG, LLP                         |
                                              |       Case no :14-cv-000913 (LTS)
                Plaintiff                     |
vs.                                     |
                                    |
SUMANTA BANERJEE                    |
                                    |
            Defendant               |
____________________________________|

   MOTION TO REQUEST EXTENSION OF TIME TO FILE EVIDENTIARY TRIAL
      PAPERS AND DECLARATIONS OF THE DEFENDANT AND WITNESS

        The Defendant, Sumanta Banerjee, respectfully requests an extension of time to file the

Evidentiary Trial Papers and the Declarations of the Defendant and the Witness.

        It has come to the attention of the Defendant that he incorrectly filed the letter-motion as

an email request rather than a formal ECF motion. The Defendant received an email from the

Plaintiff on 12/11/2020, but did not see that email until a second one was sent on the evening of

the 15th of December. The Defendant did reach out to the Deputy of the Honorable Ona T. Wang

to confirm receipt of the email request, but due to the unusual circumstances of the current state,

was not able to reach anyone.

        The Defendant, as a pro se litigant, hereby respectfully request additional time until

January 19, 2021 to file my Evidentiary Trial Papers along with Declarations from the Defendant

and the Witness. The original date by which the Evidentiary Trial Papers were due was

December 15, 2020, yesterday. The Defendant has not previously requested an extension for this

filing prior to this current request.
      Case 1:14-cv-00913-LTS-OTW Document 222 Filed 12/16/20 Page 2 of 3




       The Defendant did reach out to the Plaintiff prior to the Letter request submission, but

was unable to come to agreement on an extension of time to file. The Plaintiff maintains that 40

plus days is sufficient time to file papers. He fails to note that the Defendant did not contest the

extension request of the Plaintiff when one was requested earlier this year.

       Unlike the Plaintiff, I was not able to have my arguments heard in front of Your Honor,

due to Covid-19. The Plaintiff was able to conduct his questioning of the Defendant and present

his case in person to Your Honor. The Plaintiff was then able to summarize and submit his post-

trial papers with his arguments. Due to the current state of affairs of the country as a whole, I

decided, with Your Honor’s Court encouragement and approval, to submit my “Evidentiary

Hearing” through a paper submission. The Declarations along with the post-trial papers has

proven to be a massive undertaking in the six weeks I initially thought was going to be sufficient.

       During these Co-vid times, I have recently encountered unforeseen work emergencies in

the month of November (which are currently continuing) and coupled with my lack of legal

training, the process of adequately stating and arguing my position is taking more time than I had

initially expected. Additionally, due to my pro se status, my ability to easily research case law

has been more challenging. Furthermore, I have never had to present trial arguments. My

Declarations also include the questioning of my witness, Akshita Banerjee, and because of the

pandemic, she has also had issues and problems with work, making her availability another

challenge.

       I had expected that six weeks would be sufficient but all the aforementioned issues has

severely hamstrung me and necessitated this request for additional time until January 19, 2021

(approximately 30 additional days) from Your Honor’s Court. I fully expect that I would be able

to present all the papers for the Court to review within the time period requested.
      Case 1:14-cv-00913-LTS-OTW Document 222 Filed 12/16/20 Page 3 of 3




       Please find as Exhibit 1, the email with letter attached requesting an extension of time to

file. Exhibit 2 is an email from the Plaintiff alerting me to my mistake in procedure to file this

current motion.

       For the reasons stated above, the Defendant respectfully request additional time, until

January 19th 2021, to submit the Evidentiary Hearing papers to the Court.


Respectfully submitted,

/s/ Sumanta Banerjee

Sumanta Banerjee
1514 Cook School Road
Pittsburgh, PA 15241
Pro se
zbacllc@gmail.com

December 16, 2020
